








Exhibit 10.1






Second Amendment to Amended and Restated Credit Agreement
This Second Amendment to Amended and Restated Credit Agreement (herein, the
“Amendment”) is entered into as of March __, 2012 (the “First Amendment
Effective Date”), among GFA Brands, Inc., a Delaware corporation (“GFA”),
Glutino USA, Inc., a Delaware corporation (“Glutino,” and together with GFA,
each a “Borrower” and collectively, the “Borrowers”), Smart Balance, Inc., a
Delaware corporation (the “Parent”), as a Guarantor, SB Glutino, L.P., a
Delaware limited partnership (“SB Glutino”), as a Guarantor, the direct and
indirect Subsidiaries of the Borrower from time to time party to the Credit
Agreement (hereafter defined), as Guarantors (together with the Parent and SB
Glutino, the “Guarantors”), the several financial institutions from time to time
party to this Agreement, as Lenders (the “Lenders”), and Bank of Montreal, a
Canadian chartered bank acting through its Chicago branch, as Administrative
Agent (the “Administrative Agent”).
Preliminary Statements
A.    The Borrowers, the Parent, SB Glutino, the other Guarantors, the Lenders
and the Administrative Agent are currently party to that certain Amended and
Restated Credit Agreement dated as of March 31, 2011 (such Amended and Restated
Credit Agreement, as the same has been amended prior to the date hereof, being
referred to herein as the “Credit Agreement”). All capitalized terms used herein
without definition shall have the same meanings herein as such terms have in the
Credit Agreement.
B.    The Borrowers have requested that the Lenders make a certain amendment to
the Credit Agreement, and the Lenders are willing to do so under the terms and
conditions set forth in this Amendment.
Now, Therefore, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:
Section 1.
Amendment.

1.1.    Subject to the satisfaction (or waiver by the Administrative Agent) of
the conditions precedent set forth in Section 2 below, the defined term “Excess
Cash Flow” set forth in Section 5.1 of the Credit Agreement is hereby amended in
its entirety and as so amended shall be restated to read as follows:
“Excess Cash Flow” means, with respect to any period (without duplication), the
amount (if any) by which (a) EBITDA (but determined for such purposes without
giving effect to any extraordinary gains or losses or pro forma results from
Acquisitions for the period prior to the consummation thereof) during such
period exceeds (b) the sum of (i) Interest Expense payable in cash during such
period, plus (ii) federal, state and local income and franchise taxes payable in
cash during such period, plus (iii) the aggregate amount of payments required to
be made, and actually made, by the Parent, the Borrower and its Subsidiaries
during such period in respect of all principal on all Indebtedness of Borrowed
Money (whether at maturity, as a result of




--------------------------------------------------------------------------------




mandatory sinking fund redemption, mandatory prepayment, acceleration or
otherwise, but excluding payments made under the Revolving Credit and excluding
prepayments of the Term Loans made under Section 1.9 hereof), plus (iv) the
aggregate amount of Capital Expenditures made by the Parent, the Borrower and
its Subsidiaries during such period to the extent permitted by this Agreement
and not financed with proceeds of Indebtedness for Borrowed Money (but excluding
credit extended under the Revolving Credit), plus (v) any increases in non‑debt,
non‑cash working capital of the Parent, the Borrower and its Subsidiaries for
such period, plus (vi) cash expenses incurred in connection with the termination
of hedging agreements of any Glutino Subsidiary, plus (vii) long-term incentive
compensation for employees of any Glutino Subsidiary, plus (viii) costs and
expenses incurred by any Glutino Subsidiary prior to the date of the Glutino
Acquisition, which shall not be incurred after the consummation of the Glutino
Acquisition (e.g., management fees) to the extent included in Net Income, plus
(ix) integration expenses (including severance, relocation, plant consolidation
and related items) arising from the Glutino Acquisition in an aggregate amount
not to exceed $2,000,000; provided, however, such integration expenses must be
incurred and paid prior to the third anniversary of the consummation of the
Glutino Acquisition, plus (x) transaction expenses and charges paid by the
Parent or any Subsidiary directly relating to the Glutino Acquisition in an
aggregate amount not to exceed $5,000,000 minus (xi) any decreases in non‑debt,
non‑cash working capital of the Parent, the Borrower and its Subsidiaries for
such period.
Section 2.
Conditions Precedent.

2.1.    The effectiveness of this Amendment is subject to the satisfaction (or
waiver by the Administrative Agent) of all of the following conditions
precedent:
(a)    GFA, Glutino, the Guarantors, the Required Lenders, and the
Administrative Agent shall have executed and delivered this Amendment; and
(b)    the Administrative Agent shall have received for the account of the
Lenders copies (executed or certified, as may be appropriate) of all legal
documents or proceedings taken in connection with the execution and delivery of
this Amendment and such other agreements, instruments, documents, certificates,
and opinions as the Administrative Agent or its counsel may reasonably request,
each in form and substance reasonably satisfactory to the Administrative Agent.
Section 3.
Representations.

In order to induce the Lenders to execute and deliver this Amendment:
3.1.    Each of GFA and Glutino hereby represents to the Lenders that as of the
date hereof this Amendment has been duly authorized, executed and delivered
thereby.
3.2.    Each of GFA and Glutino hereby represents to the Lenders that as of the
date hereof (i) no Default or Event of Default has occurred and is continuing
under the Credit Agreement or shall result after giving effect to this Amendment
and (b) the representations and warranties set forth in Section 6 of the Credit




--------------------------------------------------------------------------------




Agreement are true and correct (except that the representations contained in
Section 6.5 shall be deemed to refer to the most recent financial statements
delivered to the Administrative Agent pursuant thereto) in all material respects
and that any other representations and warranties which relate to a specific
date are true and correct as of such date.
Section 4.
Miscellaneous.

4.1.    Notwithstanding anything in the Credit Agreement (including, without
limitation, Section 11.12 thereof) to the contrary, by the execution and
delivery of this Amendment, the Lenders hereby authorize the Administrative
Agent to take such action (and execute and deliver such documents, including
amendments to the Collateral Documents) on the Lenders' behalf as the
Administrative Agent determines is reasonably necessary or appropriate, in its
sole discretion, to carry out its obligations under Section 2 above.
4.2.    Each of GFA and Glutino heretofore executed and delivered to the
Administrative Agent the Security Agreement and certain other Collateral
Documents. Each of GFA and Glutino hereby acknowledges and agrees that the Liens
created and provided for by the Collateral Documents continue to secure, among
other things, the Obligations arising under the Credit Agreement as amended
hereby; and the Collateral Documents and the rights and remedies of the
Administrative Agent thereunder, the obligations of each of GFA and Glutino
thereunder, and the Liens created and provided for thereunder remain in full
force and effect and shall not be affected, impaired or discharged hereby.
Nothing herein contained shall in any manner affect or impair the priority of
the liens and security interests created and provided for by the Collateral
Documents as to the indebtedness which would be secured thereby prior to giving
effect to this Amendment.
4.3.    Except as specifically amended herein, the Credit Agreement shall
continue in full force and effect in accordance with its original terms.
Reference to this specific Amendment need not be made in the Credit Agreement,
the Notes, or any other instrument or document executed in connection therewith,
or in any certificate, letter or communication issued or made pursuant to or
with respect to the Credit Agreement, any reference in any of such items to the
Credit Agreement being sufficient to refer to the Credit Agreement as amended
hereby.
4.4.    Each of GFA and Glutino agrees to pay on demand all costs and expenses
of or incurred by the Administrative Agent in connection with the negotiation,
preparation, execution and delivery of this Amendment, including the reasonable
fees and expenses of counsel for the Administrative Agent.
4.5.    This Amendment may be executed in any number of counterparts, and by the
different parties on different counterpart signature pages, all of which taken
together shall constitute one and the same agreement. Any of the parties hereto
may execute this Amendment by signing any such counterpart and each of such
counterparts shall for all purposes be deemed to be an original. Delivery of a
counterpart hereof by facsimile transmission or by e‑mail transmission of an
Adobe portable document format file (also known as a “PDF” file) shall be
effective as delivery of a manually executed counterpart hereof. This Amendment
shall be governed by the internal laws of the State of Illinois.
[Signature Page to Follow.]
This Second Amendment to Amended and Restated Credit Agreement is entered into
as of the date and year first above written.
“Borrowers”




--------------------------------------------------------------------------------




GFA Brands, Inc.
By
/s/ Christine Sacco    

Name:    Christine Sacco
Title:    Chief Financial Officer, Treasurer
Glutino USA, Inc.
By /s/ Christine Sacco    
Name:    Christine Sacco
Title:    Vice President and Assistant Secretary
“Guarantors”
Smart Balance, Inc.
By
/s/ Norman J. Matar

Name:    Norman J. Matar
Title:    EVP, General Counsel
SB Glutino, L.P.
By
/s/ Christine Sacco

Name:    Christine Sacco
Title:    Chief Financial Officer
Accepted and agreed to.
“Administrative Agent and L/C Issuer”
Bank of Montreal, as L/C Issuer and as Administrative Agent
By
/s/ Philip Langheim

Name    Philip Langheim
Title    Managing Director
“Lenders”
Bank of Montreal




--------------------------------------------------------------------------------




By
/s/ Philip Langheim

Name Philip Langheim    
Title    Managing Director
General Electric Capital Corporation, as a Lender
By:
/s/ Jun Young

Name:    Jun Young
Title: Duly Authorized Signatory
GE Capital Financial Inc., as a Lender
By:
/s/ (illegible)

Name:    (illegible)
Title: Duly Authorized Signatory
Union Bank, N.A.
By
/s/ Pierre Bury

Name    Pierre Bury
Title    VP
Siemens Financial Services, inc.
By
/s/ (illegible)

Name    (illegible)
Title    (illegible)
By
/s/ Paul Ramseur

Name    Paul Ramseur
Title    Vice President/Head of Risk Mgt.
Fifth Third Bank
By
/s/ Marc Crady

Name    Marc Crady
Title    Vice President
KeyBank National Association
By
/s/ Thomas A. Crandell

Name    Thomas A. Crandell




--------------------------------------------------------------------------------




Title    Senior Vice President
ING Capital LLC
By
/s/ Daniel W. Lamprecht

Name    Daniel W. Lamprecht
Title    Managing Director


















